Citation Nr: 0601598	
Decision Date: 01/19/06    Archive Date: 01/31/06	

DOCKET NO.  04-03 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for bilateral 
tinnitus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from July 1952 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 deferred rating 
decision of the VARO in Fargo, North Dakota.  

In June 2005, the veteran was informed that a temporary stay 
had been imposed on processing his claim for entitlement to 
an increased disability evaluation for his bilateral 
tinnitus.  While the stay was still in effect, the veteran's 
accredited representative informed VA in December 2005 that 
the veteran had died that month.  


FINDINGS OF FACT

1.  A claim for an increased disability evaluation for 
bilateral tinnitus was received in February 2003.  

2.  In a letter dated June 29, 2005, the veteran was informed 
that a temporary stay had been imposed on processing his 
claim for entitlement to a higher disability rating for 
tinnitus.  

3.  The veteran died in December 2005.  


CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the veteran's claim for an increased disability rating for 
bilateral tinnitus.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1302 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in December 2005, while his 
claim was pending before the Board.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34(1997); Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  

In Landicho, the Court held that, when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  That 
action ensures that the Board decision and the underlying RO 
decision will have no preclusive effect in the adjudication 
of any accrued benefits claim derived from the veteran's 
entitlements; it also nullifies any previous RO merits 
adjudications because such determinations were subsumed in 
the Board's decision.  See 38 C.F.R. § 20.1104; Yoma v. 
Brown, 8 Vet. App. 298 (1995).  

The veteran's appeal to the Board therefore is rendered moot 
by virtue of his death and must be dismissed for lack of 
jurisdiction.  Dismissal of the instant appeal is therefore 
required.  

In reaching this determination, the Board makes no opinion as 
to the merits of the veteran's appeal or any derivative claim 
that might be brought by any survivor.  


ORDER

The appeal is dismissed.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


